        Case: 3:20-cv-00601-jdp Document #: 57 Filed: 06/08/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHELLE R. GILBANK,

                             Plaintiff,
        v.
                                                                 OPINION and ORDER
 MARSHFIELD POLICE DEPARTMENT,
 THERESA HEINZEN-JANZ, DEREK IVERSON,                                 20-cv-601-jdp
 MARY CHRISTENSEN, ANNE LACHAPELLE,
 MARY SOLHEIM, and DOES 1-10,

                             Defendants.


       Before the court is a motion filed by the Wood County defendants (Teresa Heinzen-

Janz, Mary Christensen, Anne La Chapelle, and Mary Solheim) to dismiss Gilbank’s claims

against them under Rules 37(b)(2)(A)(v) and 41(b) as a sanction for her failure to comply with

the court’s prior discovery orders. Dkt. 48. In a previous order, I granted a motion to compel

filed by the Wood County defendants, and I ordered pro se plaintiff Michelle R. Gilbank to

respond to the discovery requests that defendants had sent to her on December 16, 2020. Dkt.

47. I warned Gilbank that if she did not respond to defendants’ discovery requests by the April

5 deadline, I would consider imposing sanctions on her.

       Gilbank did not comply with the court’s order. Instead of responding to the Wood

County defendants’ discovery requests, Gilbank sent to Wood County her responses to

discovery requests that the Marshfield Police Department defendants had served on her.

Counsel for the Wood County defendants notified Gilbank that she had not responded to their

discovery requests as ordered by the court. In various communications with counsel, Gilbank

stated that she either had responded already, that she was working on her responses, that she

needed more time to respond, or that she had not received any discovery requests from the
        Case: 3:20-cv-00601-jdp Document #: 57 Filed: 06/08/21 Page 2 of 3




Wood County defendants. Then on April 14, Gilbank sent partial responses to the Wood

County defendants. The Wood County defendants then filed the motion to dismiss.

       I will deny the motion. In her opposition brief, Gilbank says that she mixed up the

discovery requests and did not realize that there were separate requests from the two sets of

defendants. She has now supplemented her discovery responses to the Wood County

defendants twice, and she has answered most of their discovery requests in full. The Wood

County defendants argue that Gilbank’s explanation for her delays is incredible, and that her

actions likely will create problems with the summary judgment and trial schedule. But I am not

persuaded that Gilbank has acted intentionally to withhold information or delay the case.

Gilbank is clearly trying to prosecute her case, but she has struggled to meet deadlines because

she lacks legal training or experience. Under the circumstances, dismissal of Gilbank’s claims

would be too harsh a sanction. As for defendants’ concern about the schedule, the court can

address any scheduling problems if and when they arise.

       That being said, Gilbank must comply with her discovery obligations and court

deadlines going forward. As the party who initiated this lawsuit, Gilbank is responsible for

prosecuting her claims according to the schedule set by the court and in compliance with the

Federal Rules of Civil Procedure. If Gilbank is ever confused about her obligations, she should

consult the Pretrial Conference Order. Dkt. 34. If she still has questions, she should ask

defendants’ counsel or the court for guidance. Gilbank also should review defendants’ most

recent communications and determine whether she can provide more information or clarify the

responses she provided already. If defendants remain dissatisfied with Gilbank’s responses,

they can file a new motion to compel that identifies specific deficiencies in Gilbank’s responses.




                                                2
        Case: 3:20-cv-00601-jdp Document #: 57 Filed: 06/08/21 Page 3 of 3




And if Gilbank continues to miss deadlines, I will reconsider whether dismissal or some other

sanction is appropriate.



                                          ORDER

       IT IS ORDERED that the motion to dismiss filed by defendants Mary Christensen,

Theresa Heinzen-Janz, Anne La Chapelle, and Mary Solheim, Dkt. 48, is DENIED.




       Entered June 8, 2021.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             3
